16973DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The 112(b) rejections in the office action dated 7/21/22 have been overcome and are withdrawn.
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bordoley et al (US 20160083083 A1).
For claim 1, Bordoley discloses an apparatus (Figs. 1A-1H), comprising: a nacelle of an aircraft engine (Para 0074: “The vortex generator is mounted on a lifting surface 20 of an aircraft 21, for example, but not limited to, the wings, nacelles”), the nacelle having an outer surface (Fig. 1A, outer surface 20) and a central axis (axis aligned through center of nacelle); and a chine (106) located on the outer surface of the nacelle inboard of the central axis of the nacelle, the chine extending radially outward from the outer surface of the nacelle (Para 0074: “When located on the engine nacelle, the vortex generator is located on the inboard edge (i.e. the side closest to the fuselage)”), the chine rotatably coupled to the nacelle via a shaft (104), the chine rotatable relative to the nacelle about an axis of rotation of the shaft (124), the axis of rotation substantially perpendicular the outer surface of the nacelle (Fig. 1B).
For claim 2, Bordoley discloses the apparatus of claim 1, wherein the chine is rotatable about the axis of rotation to a neutral position in which the chine is oriented along a fore-aft direction of the nacelle (Para 0085: “the vortex generator 100 is substantially aligned with the airflow along the free stream velocity (V)”).
For claim 3, Bordoley discloses the apparatus of claim 2, wherein the chine is rotatable about the axis of rotation between an upward-pitched position (Fig. 1G: left panel shows chine is pitched upward) and a downward-pitched position (Fig. 1G: right panel shows chine is pitched downward relative to the upward pitched position).
For claim 11, Bordoley discloses a method, comprising: rotating a chine (106), the chine located on an outer surface of a nacelle of an aircraft engine (Para 0074: “The vortex generator is mounted on a lifting surface 20 of an aircraft 21, for example, but not limited to, the wings, nacelles”) inboard of a central axis of the nacelle, the chine extending radially outward from the outer surface of the nacelle (Para 0074: “When located on the engine nacelle, the vortex generator is located on the inboard edge (i.e. the side closest to the fuselage)”), the chine rotatably coupled to the nacelle via a shaft (104), the chine rotatable relative to the nacelle about an axis of rotation of the shaft (124), the axis of rotation substantially perpendicular to the outer surface of the nacelle (Fig. 1B).
For claim 12, Bordoley discloses the method of claim 11, wherein rotating the chine includes rotating the chine about the axis of rotation to a neutral position in which the chine is oriented along a fore-aft direction of the nacelle (Para 0085: “the vortex generator 100 is substantially aligned with the airflow along the free stream velocity (V)”).
For claim 13, Bordoley discloses the method of claim 12, wherein rotating the chine includes rotating the chine about the axis of rotation between an upward-pitched position (Fig. 1G: left panel shows chine is pitched upward) and a downward-pitched position (Fig. 1G: right panel shows chine is pitched downward relative to the upward pitched position).
For claim 21, Bordoley discloses the apparatus of claim 1, further comprising a wing (Fig. 24), wherein the nacelle is coupled to the wing via a pylon extending downward from the wing (Fig. 24, nacelle extending down from wing via pylon).
For claim 22, Bordoley discloses the apparatus of claim 21, wherein a leading edge of the nacelle and a leading edge of the chine are located forward of and below a leading edge of the wing (Fig. 24, nacelle is located forward and below the leading edge of the wing, as would the chine be).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley in view of Abdallah et al (US 20110110777 A1).
For claim 4, Bordoley discloses the apparatus of claim 3, but fails to disclose that the neutral position is between the upward-pitched position and the downward-pitched position.
However, Abdallah teaches a chine (flow control device 10) that is rotatable to a neutral position (aligned with free stream velocity) that is between an upward-pitched position and a downward-pitched position (Abstract: “One or more flow effectors (14) are rotatable back and forth in an oscillating movement (A) in a rotational plane”; Para 0017: “to control the frequency and amplitude of the horizontal oscillation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the chine be rotatable to upward and downward pitched positions, with the neutral position between them, as disclosed by Abdallah. One of ordinary skill in the art would have been motivated to make this modification since “The rotatable back and forth oscillating movement of the one or more flow effectors provides for a highly effective attachment of the flow” (Para 0010).
For claim 5, Bordoley as modified discloses the apparatus of claim 4, wherein a position of a leading edge of the chine is oriented at an upward angle when the chine is in the upward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge upward when rotated upward).
For claim 6, Bordoley as modified discloses the apparatus of claim 4, wherein a position of a leading edge of the chine is oriented at a downward angle when the chine is in the downward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge downward when rotated downward).
For claim 7, Bordoley as modified discloses the apparatus of claim 3, wherein the chine is configured to: generate a first vortex when the chine is in the neutral position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the neutral position, a vortex would be generated), and generate a second vortex when the chine is in the upward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the upward position, a vortex would be generated), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 8, Bordoley as modified discloses the apparatus of claim 7, wherein the chine is configured to: generate a third vortex when the chine is in the downward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the downward position, a vortex would be generated), the third vortex differing from the first vortex and differing from the second vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 9, Bordoley as modified discloses the apparatus of claim 1, further comprising: an actuation mechanism operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation (as modified by Abdallah to be rotatable in a back and forth motion, there is a mechanism “to control the frequency and amplitude of the horizontal oscillation” (Abdallah, Para 0017) such as drive means 50); and a controller operatively coupled to the actuation mechanism, the controller configured to control the actuation mechanism (as the chine “should preferably be actively controlled with a suitable frequency and amplitude”, there must be a controller which does the active controlling).
For claim 10, Bordoley as modified discloses the apparatus of claim 9, wherein the controller is configured to command the actuation mechanism (as modified; Abdallah, Claim 27: “wherein controlling the oscillating movement”) to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack (Abdallah, Claim 27: “wherein controlling the oscillating movement includes the step of sensing one or more of the following parameters as control input parameter(s): the angle of attack) of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.
For claim 14, Bordoley discloses the method of claim 13, but fails to disclose that the neutral position is between the upward-pitched position and the downward-pitched position.
However, Abdallah teaches a chine (flow control device 10) that is rotatable to a neutral position (aligned with free stream velocity) that is between an upward-pitched position and a downward-pitched position (Abstract: “One or more flow effectors (14) are rotatable back and forth in an oscillating movement (A) in a rotational plane”; Para 0017: “to control the frequency and amplitude of the horizontal oscillation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bordoley by having the chine be rotatable to upward and downward pitched positions, with the neutral position between them, as disclosed by Abdallah. One of ordinary skill in the art would have been motivated to make this modification since “The rotatable back and forth oscillating movement of the one or more flow effectors provides for a highly effective attachment of the flow” (Para 0010).
For claim 15, Bordoley as modified discloses the method of claim 14, wherein a position of a leading edge of the chine is oriented at an upward angle when the chine is in the upward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge upward when rotated upward).
For claim 16, Bordoley as modified discloses the method of claim 14, wherein a position of a leading edge of the chine is oriented at a downward angle when the chine is in the downward-pitched position relative to a position of the leading edge of the chine when the chine is in the neutral position (as modified, rotating the chine from the neutral position in a back and forth motion would pitch the leading edge downward when rotated downward).
For claim 17, Bordoley discloses the method of claim 13, further comprising: generating a first vortex via the chine when the chine is in the neutral position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the neutral position, a vortex would be generated); and generating a second vortex via the chine when the chine is in the upward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the upward position, a vortex would be generated), the second vortex differing from the first vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 18, Bordoley discloses the method of claim 17, further comprising: generating a third vortex via the chine when the chine is in the downward-pitched position (under certain conditions, including speed and angle of a free stream velocity of fluid over the chine in the downward position, a vortex would be generated), the third vortex differing from the first vortex and differing from the second vortex (the vortices would necessarily be different by nature of the differing position of the chine relative to the air).
For claim 19, Bordoley discloses the method of claim 11, further comprising: controlling an actuation mechanism (as modified by Abdallah to be rotatable in a back and forth motion, there is a mechanism “to control the frequency and amplitude of the horizontal oscillation” (Abdallah, Para 0017) such as drive means 50) via a controller operatively coupled to the actuation mechanism (as the chine “should preferably be actively controlled with a suitable frequency and amplitude”, there must be a controller which does the active controlling), the actuation mechanism operatively coupled to the chine, the actuation mechanism configured to rotate the chine about the axis of rotation (Fig. 3).
For claim 20, Bordoley discloses the method of claim 19, wherein controlling the actuation mechanism includes commanding the actuation mechanism (as modified; Abdallah, Claim 27: “wherein controlling the oscillating movement”), via the controller, to rotate the chine in response to the controller detecting at least one of a first threshold parameter associated with an angle of attack (Abdallah, Claim 27: “wherein controlling the oscillating movement includes the step of sensing one or more of the following parameters as control input parameter(s): the angle of attack) of an aircraft to which the nacelle is coupled, a second threshold parameter associated with a leading edge device of a wing of the aircraft, a third threshold parameter associated with a trailing edge device of the wing, a fourth threshold parameter associated with an attitude of the aircraft, a fifth threshold parameter associated with an altitude of the aircraft, a sixth threshold parameter associated with an airspeed of the aircraft, or a seventh threshold parameter associated with a Mach number of the aircraft.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordoley.
For claim 23, Bordoley discloses the apparatus of claim 1, wherein the chine includes a leading edge (Fig. 1E: 106a), a trailing edge (106b), and an outer mold line extending from the leading edge of the chine to the trailing edge of the chine (Fig. 1B), but fails to disclose that the outer mold line is tapering toward the outer surface of the nacelle from the trailing edge of the chine toward the leading edge of the chine.
However, Bordoley teaches another embodiment of a chine (Fig. 23C) wherein the outer mold line is tapering toward the outer surface of the nacelle from the trailing edge of the chine toward the leading edge of the chine (Fig. 23C, tapering from right to left).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by the primary embodiment of Bordoley by having the outer mold line of the chine taper from the trailing edge to the leading edge as disclosed by another embodiment of Bordoley. One of ordinary skill in the art would have been motivated to make this modification to provide a more aerodynamic surface which minimizes drag.
For claim 24, Bordoley discloses the apparatus of claim 23, wherein the chine has a planar shape defined by the outer mold line (Fig. 1A shows the rectangular planar shape).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642